     Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 1 of 16




                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                  v.                          Criminal No. 18-066 (FAB)

KATERIN MARTÍNEZ-ALBERTO [3],

     Defendant.


                            OPINION AND ORDER

BESOSA, District Judge.

     Defendant Katerin Martínez-Alberto (“Martínez”) moves for a

judgment   of   acquittal    pursuant    to    Federal    Rule   of   Criminal

Procedure 29 (“Rule 29”).         (Docket No. 442.)      For the reasons set

forth below, the Court DENIES Martínez’s Rule 29 motion.

I.   Background

     In      2017,       Martínez,       Maximiliano         Figaro-Benjamín

(“Maximiliano”),       Emiliano     Figaro-Benjamín      (“Emiliano”),    and

Alexandria        Andino-Rodríguez         (“Andino”)         (collectively,

“defendants”) conspired to import cocaine from the U.S. Virgin

Islands to Puerto Rico.      This conspiracy concluded on January 27,

2018, when United States Customs and Border Protection (“CBP”)

agents arrested the defendants and seized 55 kilograms of cocaine

from their vessel, the “Black Wolfpack.” (Docket No. 384 at p. 56.)
         Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 2 of 16



Criminal No. 18-066 [3] (FAB)                                                   2

        A   grand    jury   returned    a   two-count      second    superseding

indictment      on   August   14,   2019,   charging     the   defendants    with

conspiracy to possess with intent to distribute at least five

kilograms of cocaine in violation of 21 U.S.C. sections 846,

841(a)(1) and 841(b)(1)(A) (count one), and conspiracy to import

a controlled substance into the United States in violation of 21

U.S.C.      sections   952(a),    960(a)(1)   and      (b)(1)(B)    (count   two).

(Docket No. 316.) 1

        Martínez and Andino stood trial in September of 2019. (Docket

Nos. 367, 370, 372, 379, 391, 393 and 399.)                The jury found them

guilty on both counts.        (Docket Nos. 402 and 403.)           Martínez moved

for a judgment of acquittal, and the United States responded.

(Docket Nos. 442 and 505.) 2         The facts are set forth in the light

most favorable to the jury’s verdict and in a manner consistent

with the trial record.           United States v. Valerio, 676 F.3d 237,

240 (1st Cir. 2012); United States v. Polanco, 634 F.3d 39, 40

(1st Cir. 2011).




1 On February 1, 2018, the grand jury initially charged Maximiliano, Emiliano,
Martínez, and Andino with conspiring to import and distribute cocaine. (Docket
No. 8.) The superseding indictment named two additional defendants, Bernardo
Coplin-Benjamín (“Coplin”) and José Resto-Miranda (“Resto”). (Docket No. 123.)
Coplin and Resto pled guilty on August 5, 2019 and August 12, 2019, respectively.
(Docket Nos. 277 and 299). Maximiliano and Emiliano pled guilty on August 18,
2019. (Docket No. 363.)

2   Andino did not move for a judgment of acquittal.
     Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 3 of 16



Criminal No. 18-066 [3] (FAB)                                              3

     A.     The Conspiracy to Import and Distribute Cocaine

            The drug conspiracy commenced in 2017.         (Docket No. 386

at p. 178.)     Coplin “had the idea” of acquiring “a vessel to buy

drugs in St. Thomas [to] bring them to Puerto Rico.”                 Id. at

p. 177.     Resto purchased a yawl with funds provided by Coplin.

Id. at p. 179.       Law enforcement officers seized this vessel in

connection with an unrelated investigation, however, impeding the

criminal venture.      Id. at p. 180.

            Undeterred,    Coplin    proposed      that   the   defendants

transport cocaine on his personal vessel, the “Wasikoki.”            (Docket

No. 386.)     Resto, Coplin, and Andino visited St. Thomas in April

of 2017 to “learn the route, to see how much would be spent in

fuel [and] how long [the trip from Puerto Rico] would take.”            Id.

at p. 183.    During this time, the defendants and Resto socialized

and sailed on the Wasikoki “as a group.”           Id. at p. 186.

            Resto    recruited   Martínez     to   join   the   conspiracy,

disclosing “what [the defendants] wanted to do, and that [they]

needed women to come in and be like fillers.”              Id. at p. 188.

According to Resto, “if anything happened along the way, if [they]

were stopped or anything, [he] would assume responsibility [for

the cocaine].”      Id. at p. 188.   Resto offered Andino and Martínez

$3,000 each if “the trip was successful.”           Id. at p. 189.   Andino

and Martínez accepted his offer.        Id.
     Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 4 of 16



Criminal No. 18-066 [3] (FAB)                                             4

            1.    The June 2017 Trip to St. Thomas

                  Maximiliano, Resto, Andino, and Martínez traveled

from Puerto Rico to the Virgin Islands in June of 2017.              Id. at

p. 190.    Andino and Martínez harbored no doubt about the purpose

of this trip:     Resto explicitly informed them that the “they were

going to . . . St. Thomas to pick up cocaine and bring it back to

Puerto Rico.”     Id. at p. 191.

                  The defendants arrived at the Crown Bay Marina

aboard the Wasikoki, disembarked, and paid for two rooms at a local

hotel.     Id. at pp. 192-193.     Maximiliano met with a “contact,”

returning to the hotel with ten kilograms of cocaine shortly

thereafter.      Id.   The cocaine arrived in vacuum-sealed plastic

bags with an external coating of grease to minimize the odor of

acetone,    a    preemptive   measure   to   avoid   detection      by   law

enforcement.     (Docket No. 387 at pp. 20, 23 and 51.)

                  At approximately 7:00 AM the next day, Maximiliano

and Resto secured the cocaine in a compartment adjacent to the

engines.     Id. at p. 21.      The steering wheel of the Waskikoki

malfunctioned, prompting the defendants to return to Puerto Rico

without the cocaine.      Id. at p. 25.      Resto feared that “if the

vessel broke down in the middle of the [ocean] . . . then the risk

would be that [the mechanic] would check the vessel.”         Id.    Andino
      Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 5 of 16



Criminal No. 18-066 [3] (FAB)                                              5

and Martínez received no compensation, but Coplin paid Resto $1,500

“for having made the trip.”      Id. at p. 27.

           2.    The Summer 2017 Trip to St. Thomas

                 Coplin   provided   Resto   $30,000    to    purchase   the

“Black Wolfpack,” a 28-foot vessel with a cabin and two engines.

Id. at pp. 28-30.      Resto registered the vessel in his name and

charged a fee for assuming that additional risk.             Id. at p. 30.

Maximiliano retrofitted the Black Wolfpack to accommodate and

conceal large quantities of cocaine.       Id. at p. 55-58.      He removed

the cabin table, carving a hole in the floor “so that there would

be enough space for [an] entire kilogram to fit.”            Id. at pp. 55-

58.   The defendants then reattached the table, obscuring the hole

and hidden compartment below the cabin.

                 In July or August of 2017, Resto, Maximiliano and

Andino sailed from Puerto Rico to St. Thomas “to pick up between

45 and 60 kilograms [of cocaine].”      Id. at p. 34.     Coplin supplied

petty cash for food and other incidentals. Id. Again, Maximiliano

met with a contact after arriving at the Crown Bay Marina.           Id. at

p. 37.   Resto and Andino subsequently joined Maximiliano at an

apartment belonging to a woman referred to as “La Grandota.”             Id.

at p. 41.       Maximiliano, Resto and Andino prepared 45 to 60

kilograms “from scratch” by “cleaning them, removing the plastic

that they came in . . . vacuum sealing them, and then putting the
       Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 6 of 16



Criminal No. 18-066 [3] (FAB)                                                            6

grease on them.”         Id. at p. 43.        The kilograms of cocaine displayed

distinct insignia, such as crowns and Mercedes Benz symbols.                          Id.

at p. 44.

                    Before           the      packaging         process      concluded,

Maximiliano’s contact requested that the defendants transport an

additional 20 to 25 kilograms of cocaine.                  Id. at pp. 53—54.         They

agreed.     Id.    Maximiliano and Resto then transported the cocaine

from La Grandota’s apartment to the Black Wolfpack at the Crown

Bay Marina.       Id. at p. 56.

                    Because not all the cocaine fit in the hidden

compartment,       Resto       and    Maximiliano       concealed     the        remaining

kilograms near the water pumps and engines.                         Id.    Andino then

joined Maximiliano and Resto on the vessel, returning to Puerto

Rico with 65 to 80 kilograms of cocaine.                   Id. at pp. 61—62.         Resto

and Andino earned $35,000 and $7,000, respectively.                       Id. at p. 65.

            3.      The September 2017 Trip to St. Thomas

                    Resto,      his    wife    Luisa,     Andino,    and    Maximiliano

returned to St. Thomas in September of 2017, days after Hurricane

Irma devastated the Virgin Islands.                 (Docket No. 387 at p. 79.)

They traveled with supplies to assume the appearance of relief

workers, an attempt to disguise the illicit purpose of their trip.

Id. at p. 77.        Resto, Luisa, Andino, and Maximiliano discovered

that   “there      was    no    electricity”       at     the    Crown     Bay    Marina,
        Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 7 of 16



Criminal No. 18-066 [3] (FAB)                                                7

“[complicating] the operation.”           Id. at p. 78.    They ultimately

reconvened at La Grandota’s apartment to package the 60 kilograms

of cocaine in vacuum-sealed plastic bags.          Id. at pp. 82—83.      The

next day, Resto, Luisa, Maximiliano and Andino returned to Puerto

Rico with the cocaine.         Id. at p. 86.       Coplin paid Resto and

Maximiliano $20,000 each.        Id. at p. 91.     Andino received $7,000

for her participation.       Id. at pp. 81 and 91.

             4.   The November 4, 2017 Trip St. Thomas

                  Martínez,     Andino    and   Maximiliano    traveled    to

St. Thomas o November 4, 2017.           On day before the trip, Martínez

and Andino discussed their plans.           (Gov’t Exhibit 90-1.).)       This

conversation included the following exchange:

             Andino: Mami we are leaving tomorrow early Get
             ready

             Martínez: Ok Were [sic] ready

             Andino: Okk

             Martínez: Hahaha

Id.   A photo from Maximiliano’s phone shows Martínez and Andino on

the Black Wolfpack on November 4, 2017.            (Gov’t Exhibits 22 and

111.)    Hours later, Martínez’s phone captured a photo of cocaine

on the floor of La Grandota’s apartment.            (Gov’t Exhibit 88-1.)

Registration documents signed by Andino demonstrate that the Black

Wolfpack arrived and departed Crown Bay Marina on November 4, 2017.
     Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 8 of 16



Criminal No. 18-066 [3] (FAB)                                                      8

(Gov’t Exhibit 16.)          On November 6, 2017, Martínez forwarded a

news article to Andino entitled “Two Women Arrested with 14 Kilos

of Cocaine.”     (Gov’t Exhibit 90-1.)

           5.        The November 19, 2017 Trip to St. Thomas

                     The defendants made a second trip to St. Thomas

within the same month.          Andino registered the Black Wolfpack at

the Crown Bay Marina, arriving on November 19, 2017 and departing

on November 21, 2017.               (Gov’t Exhibit 16.) A photo taken on

Maximiliano’s phone on November 19, 2017 shows himself, Martínez

and Andino at La Grandota’s apartment with an ice-cooler in the

background.     (Docket No. 387 at p. 42.)

           6.        The January 27, 2018 Trip to St. Thomas

                     On   January    27,    2018,   CBP   agent     Michael   Moreau

(“Moreau”) received an order from his supervisor “to be on the

lookout   for    a     Puerto   Rico       registered     vessel”    named    “Black

Wolfpack.”      (Docket No. 383 at pp. 111-113.)             Moreau located the

Black Wolfpack at the Crown Bay Marina, observing two men and two

women board the vessel with ice-coolers and a cardboard box.                    Id.

at pp. 117-119. Although the “winds were probably about 15 knots,”

the Black Wolfpack departed from the marina and sailed westward

toward Puerto Rico.         Id. at p. 121.

                     Based on Moreau’s observations, CBP agent Daniel

White (“White”) prepared an interdiction vessel.                  (Docket No. 384
     Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 9 of 16



Criminal No. 18-066 [3] (FAB)                                              9

at p. 9.)     White testified that “it was one of the roughest days

that [he’d] been on the water,” with “extremely violent” 15-foot

waves.    Id. at pp. 11-12.         CBP agents located the Black Wolfpack

at sea, requesting that the vessel return to St. Thomas.            Id. at

p. 14.    White and his colleagues escorted the Black Wolfpack to a

“secluded cruise ship dock . . . next to the Crown Bay Marina.”

Id. at p. 19.      Maximiliano, Emiliano, Andino, and Martinez exited

the vessel.    (Docket No. 383 at p. 145.)

                   A Homeland Security Investigation (“HSI”) agent and

narcotic-detecting canine conducted an initial search of the Black

Wolfpack.    Id.    The canine “had negative hits on the vessel,” but

“was very skittish.”         Id.    Subsequently, CBP agents searched the

vessel.     Id. at p. 146.         Moreau unscrewed a vent “and noticed a

whole separate compartment” with “another compartment inside.”

Id. a p. 147.      This second compartment contained 55 packages of

cocaine covered with “motor oil or transmission fluid.”           Id.    HSI

agents arrested the defendants and seized their cellular phones.

Id. at p. 148.

                   On   January        29,   2018,    Federal   Bureau    of

Investigation      (“FBI”)     agent    Christopher   Forvour   (“Forvour”)

oversaw a secondary search of the Black Wolfpack.           (Docket No. 384

at p. 72.)     Law enforcement agents removed the cabin table from

the floor, uncovering a “secret compartment.”               Id. at p. 79.
      Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 10 of 16



Criminal No. 18-066 [3] (FAB)                                                      10

Forvour seized 56 packages of cocaine from this makeshift space.

Id. at p. 83.       The packages of cocaine displayed insignia similar

to the crown and Mercedes Benz symbols from the 2017 trip to

St. Thomas.       Id. at p. 88.

                    Resto testified extensively at trial, implicating

Martínez    by    detailing    her    role   in     the    conspiracy.       (Docket

Nos. 386, 387 and 395.) The jury also heard testimony from federal

agents regarding the interdiction, the defendants’ arrest, and

seizure    of    the   cocaine.       (Docket     Nos.    383—386.)      FBI   agent

Christian       Somersall     extracted      data    from       Martínez’s     phone,

obtaining incriminating text messages and photos.                  (Docket No. 386

at pp. 21—95.)

II.   Rule 29 Legal Standard

      A court may set aside a jury’s guilty verdict and enter a

judgment of acquittal of any offense for which the evidence is

insufficient to sustain a conviction.                See Fed. R. Crim. P. 29.

In reviewing a motion for judgment of acquittal, a court must

consider    the    evidence     “in    the   light       most   favorable    to   the

prosecution” and determine whether the “body of proof, as a whole,

has sufficient bite to ground a reasoned conclusion that the

government proved each of the elements of the charged crime beyond

a reasonable doubt.”          United States v. Lara, 181 F.3d 183, 200

(1st Cir. 1999) (citations omitted).
       Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 11 of 16



Criminal No. 18-066 [3] (FAB)                                                  11

       Rule 29 motions require a court to “take into account all

evidence,      both   direct   and   circumstantial,    and   [to]   resolve

evidentiary conflicts and credibility disputes in favor of the

jury’s verdict.”      United States v. Valerio, 676 F.3d 237, 244 (1st

Cir. 2012).      The First Circuit Court of Appeals has called this

sufficiency of evidence challenge “a tough sell.”             United States

v. Polanco, 634 F.3d 39, 45 (1st Cir. 2011); United States v.

Hatch, 434 F.3d 1, 4 (1st Cir. 2006) (referring to the sufficiency

of evidence burden as a “daunting hurdle”).

       While the sufficiency of the evidence is at the heart of the

Rule 29 inquiry, deference to the jury’s verdict controls the

Court’s analysis.      To uphold the jury’s guilty verdict, the Court

need   only    determine   that   the   conviction   “finds   support     in   a

plausible rendition of the record.”          United States v. Shaw, 670

F.3d 360, 362 (1st Cir. 2012). Ultimately, Martínez must establish

that “the evidence is so scant that a rational factfinder could

not conclude that the government proved all the essential elements

of the charged crime beyond a reasonable doubt.”          United States v.

Vázquez-Soto, 939 F.3d 365, 371 (1st Cir. 2019).

       A.     Conspiracy

              In drug conspiracy prosecutions, the United States must

prove the following elements beyond a reasonable doubt: (1) “the

existence of a conspiracy,” (2) “knowledge of the conspiracy,” and
     Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 12 of 16



Criminal No. 18-066 [3] (FAB)                                             12

(3) “voluntary participation in the conspiracy.”         United States v.

Monserrate-Valentín, 729 F.3d 31, 41 (1st Cir. 2013); United States

v. Medina-Martínez, 396 F.3d 1, 5 (1st Cir. 2005) (“The essence of

the crime is the conspirator’s agreement to act in concert to

import, possess and distribute illegal drugs.”). The United States

need not show that each co-conspirator participated in every action

performed in furtherance of the conspiracy.             United States v.

Ofray-Campos, 534 F.3d 1, 33 (1st Cir. 2008) (citation omitted).

Essentially, “[under] the federal drug conspiracy statute, the

criminal agreement itself is the actus reus.”            United States v.

Obiora, 910 F.3d 555, 556 (1st Cir. 2018) (citing United States v.

Shabanai, 513 U.S. 10, 16 (1994)).

III. Discussion

     Martínez   argues   that   “[no]    evidence,    neither   direct   nor

circumstantial, was presented to prove beyond a reasonable doubt

that she willfully joined the conspiracies.”           (Docket No. 442 at

p. 3.) The Court disagrees.

     A.   The Evidence is Sufficient to Sustain                 Martínez’s
          Conviction for Conspiracy to Import and               Distribute
          Cocaine

          Martínez    sets   forth   a   fragmented    rendition   of    the

evidence and evinces a misguided understanding of the law.               She

argues that a judgment of acquittal is warranted because of the

“twelve government witnesses, only one, [Resto], mentioned knowing
        Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 13 of 16



Criminal No. 18-066 [3] (FAB)                                                 13

Ms. Martínez.”      (Docket No. 442 at p. 5.)        The First Circuit Court

of Appeals has held, however, that “the uncorroborated testimony

of a cooperating accomplice may sustain a conviction so long as

that testimony is not facially incredible.”                 United States v.

Torres-Galindo, 206 F.3d 136, 139-40 (1st Cir. 2000); United States

v. Santos-Rivera, 726 F.3d 17, 24 (1st Cir. 2013) (“We have

previously      upheld   drug    conspiracy    and    aiding   and     abetting

convictions      where   the    evidence   tying     the   defendant    to   the

conspiracy was provided primarily by the testimony of a single co-

conspirator who became a paid government informant.”) (collecting

cases).     Credibility assessments are within the province of the

jury.     United States v. Santos-Soto, 799 F.3d 49, 57 (1st Cir.

2015) (“We do not assess the credibility of a witness, as that is

the role reserved for the jury.”).         The Court is “not a thirteenth

juror, much less is he a super-juror whose views of credibility

could override the jury’s verdict.”         United States v. Freeman, 208

F.3d 332, 343 (1st Cir. 2000) (citation and internal quotation

omitted).

             Be that as it may, the United States presented ample

evidence to sustain the jury’s verdict.            The trial record includes

evidence that corroborates Resto’s testimony, including photos of:

(1) Maximiliano, Martínez, and Andino with La Grandota at her

apartment, (2) Martínez, Andino and Maximiliano on a vessel, and
     Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 14 of 16



Criminal No. 18-066 [3] (FAB)                                            14

(3) Martínez and Andino on a vessel with an ice-cooler.             (Docket

Nos. 387 at pp. 42, 46, 75 and 76.)          The jury also observed a photo

extracted from Martínez’s phone showing kilograms of cocaine on

tile similar to the floor at La Grandota’s apartment.               (Docket

No. 386 at p. 43.) Additionally, hours before her arrest, Martínez

exchanged the following text-message conversation with a person

referred to as “Mi Puzz.”         Id. at p. 90.

     Mi Puzz: What are you doing so active at this timeeee
    [sic]

     Martínez: Hahahhaa.      Working until Sunday.

     Mi Puzz: Working where at this time[?]

     Martínez: Where I told you last time I was going to
     work[.] With those people

     Mi Puzz: Ohh so you are not going to tobacco dis week[.]
     They gonna [sic] kill u

     Martínez: Hahahhahahahah This is more Than tobaco [sic]

Martínez also exchanged text messages with an unknown person,

stating:    “not in pr Im [sic] rich mofo.”         Id. at p. 92.

            Martínez argues that “no proof was presented that showed

[she] willfully [joined] in any conspiracy.”            (Docket No. 442 at

p. 5.)    She relies extensively on United States v. Pérez-Meléndez.

Id. at pp. 6-7 (citing 599 F.3d 31 (1st Cir. 2010).               The First

Circuit    Court   of   Appeals    vacated    the   defendants’   conviction

because the evidence “did not adequately support the inference
     Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 15 of 16



Criminal No. 18-066 [3] (FAB)                                           15

that [they] either actually knew about or were willfully blind to

the controlled substances they were transporting within the . . .

reams of paper.”   Id. at 41.     The Pérez-Meléndez court emphasized

the lack of evidence demonstrating that the defendants knowingly

transported controlled substances as opposed to other illicit

materials i.e. weapons and Cuban cigars.      Id. at 45.    In that case,

the defendants drove a “common vehicle unequipped with weaponry or

sophisticated technology.”      Id.   The United States presented no

evidence that the defendants hid cocaine in reams of paper, nor

did the confidential source identify the defendants to federal law

enforcement agents.    Id.

           In contrast to the truck in Pérez-Meléndez, the Black

Wolfpack was a sophisticated vessel.      The hidden compartment below

the cabin floor completely concealed the cocaine, requiring FBI

agents to conduct a secondary search after the defendants’ arrest.

The text messages set by Martínez are probative of her criminal

intent.   She understood that the “work” in St. Thomas concerned

more than “tobaco” [sic], and assessed the risk associated with

smuggling cocaine as evidence by the news article she shared with

Andino.   The cooperating witness not only identified Martínez, but

also provided a detailed account of her participation in the

conspiracy.   Consequently, Pérez-Meléndez is distinguishable and

lends no support to the Rule 29 motion.
      Case 3:18-cr-00066-FAB Document 516 Filed 04/20/20 Page 16 of 16



Criminal No. 18-066 [3] (FAB)                                             16

            Because evidence presented at trial sufficed to sustain

a finding of guilty beyond a reasonable doubt, Martínez’s motion

for judgment of acquittal must be denied.

IV.   Conclusion

      For   the   reasons   set   forth   above,   Martínez’s   motion   for

judgment of acquittal is DENIED.          (Docket No. 442.)

      IT IS SO ORDERED.

      San Juan, Puerto Rico, April 20, 2020.


                                           s/ Francisco A. Besosa
                                           FRANCISCO A. BESOSA
                                           UNITED STATES DISTRICT JUDGE
